Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 5/2/2019, 6/16/2020, and 10/28/2020 have been considered by the Examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to due to statements of alleged merit: “Accordingly, the workpiece can be efficiently processed, and debris of the workpiece can be prevented from adhering to the main surface” in lines 6-8. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 47 and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 introduces a method for manufacturing a semiconductor apparatus, but fails to further limit the depended upon laser processing apparatus of claim 29. Claim 48 introduces a method for manufacturing a semiconductor apparatus, but fails to further limit the depended upon method according to claim 39. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	Claims 41 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, claim 41 recites the limitation "the time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 47, claim 47 recites both a method for manufacturing a semiconductor apparatus and a laser processing apparatus. When both an apparatus and a method are claimed in the same claim, it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 29-31, 34, 39-40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Senda et al. (JP2014113604A), hereinafter Senda, in view of Funemi et al. (JP2002263873A), hereinafter Funemi.
Regarding claim 29, Senda teaches (Fig. 1) a laser processing apparatus (apparatus 1) comprising ([0007] “In order to solve the above problems, a laser processing apparatus according to an embodiment ejects a liquid flow to a workpiece, and irradiates a laser onto the workpiece using the liquid flow as a light guide to cut and process the workpiece.”):
	a holder (drive mechanism) configured to hold a workpiece (workpiece 2) ([0015] “Moreover, although not shown in figure, the construction head 13 is provided with the drive mechanism which can be moved relatively with respect to the to-be-processed object 2. FIG. The drive mechanism fixes the workpiece 2 and moves the construction head 13. Alternatively, the construction head 13 may be fixed and the workpiece 2 may be moved.”);
	a head (construction head 13) configured to irradiate a first portion (processing point) of a main surface of the workpiece (workpiece 2) with a laser beam (laser L) ([0013]-[0014] “The optical transmission means 12 transmits the laser L to the application head 13. The construction head 13 is provided above the cutting portion of the workpiece 2 and jets a water flow W, which is a liquid flow to which the laser L is propagated, from above to the workpiece 2…The portion of the workpiece 2 to which the water flow W and the laser L are irradiated is referred to as a processing point.”); and 
	a first nozzle (Fig. 2, water nozzle 22) configured to supply a first liquid (water flow W) to the first portion (processing point) ([0020] “The water chamber 21 is provided with a water nozzle 22 opening toward the workpiece 2. The water filled in the water chamber 21 is ejected from the water nozzle 22 and ejected to the workpiece 2 as a water flow W.”).
Senda does not teach a driver configured to drive the holder in such a manner that the workpiece can revolve around an optical axis of the laser beam at the first portion.
	Funemi teaches a laser processing method and apparatus ([0001] “The present invention relates to a laser processing method and a laser processing apparatus for laser processing an workpiece by a laser beam”), comprising (Fig. 1) holder (board holder 8) configured to hold a workpiece (circuit board 7) and a driver (XY stage 9) ([0019] “Reference numeral 8 is a board holder for fixing the circuit board 7, and 9 is an XY stage (moving means) for mounting the board holder 8 and positioning it at a predetermined processing position.”) configured to drive the holder (board holder 8) in such a manner that the workpiece (circuit board 7) can revolve around an optical axis of the laser beam (laser beam 2) at the first portion (see Figs. 3(a) to 2(d); [0026]-[0027] “By…moving the XY stage 9 on which the circuit board 7 is mounted in a circular shape…The laser hole 10 processing at that time and the drilling process of the processing hole 13 using the same are shown in order in FIGS. 3(a) to 3(d)…In the figure, arrows indicate the operation of the XY stage 9…FIG. 3C shows a state of continuous processing of the laser hole 10 after the XY stage 9 makes one round”) 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Senda to incorporate the teachings of Funemi to include a driver It is possible to provide a laser processing method and a laser processing apparatus capable of preventing smear from adhering to a workpiece by performing efficient removal by irradiation with a beam and having high productivity and low cost laser processing.”).
Regarding claim 30, Senda further teaches (Fig. 2) that the first nozzle (water nozzle 22) is provided on the head (construction head 13) in such a manner that the laser beam (laser L) can be emitted from the first nozzle (water nozzle 22) and can propagate through a liquid column formed by the first liquid (water flow W) between the first nozzle (water nozzle 22) and the first portion (processing point) ([0023]-[0029] “The laser L transmitted to the construction head 13 by the optical transmission means 12 is condensed by the condensing optical system 24, passes through the water in the water chamber 21 through the window 25, and flows through the opening of the water nozzle 22 It is incident on W…The laser L propagates in the water flow W while repeating total reflection in the water flow W. And the laser L is irradiated to the processing point to which the water flow W is injected.”).
Regarding claim 31, Senda further teaches (Fig. 10) a second nozzle (fluid ejection nozzles 34) configured to supply a second liquid to a second portion of the main surface different from the first portion (processing point) ([0079]-[0083] “The fluid ejection means comprises a fluid ejection nozzle 34 attached to the working head 13 as shown in FIG. 10, and a fluid supply means for supplying fluid to the fluid ejection nozzle…The fluid ejected from the fluid ejection nozzle 34 may be gas or liquid…The fluid ejected from the fluid ejection nozzle 34 is referred to as a staying water removal fluid. The stagnant water discharge fluid is ejected near the processing point”).
claim 34, Senda teaches all of the elements of the current invention as described above except that the driver is configured to maintain an orientation of the workpiece while the workpiece is revolving. 
Funemi further teaches (Fig. 1) that the driver (XY stage 9) is configured to maintain an orientation of the workpiece (circuit board 7) while the workpiece is revolving ([0026] “By…moving the XY stage 9 on which the circuit board 7 is mounted in a circular shape, it is possible to perform boring processing having a spot diameter of more than 20 μm. For example, when the XY stage 9 is circularly moved by φ180 μm, the spot diameter is φ20 μm, so that the processed hole 13 (FIG. 3(d)) of φ200 μm can be finally laser processed.” When XY stage 9 is revolving a spot on the surface of the workpiece of a particular diameter is continuously bored onto the surface, thus indicating that an orientation of the workpiece is maintained while the workpiece is revolving)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Senda to incorporate the teachings of Funemi to include that the driver is configured to maintain an orientation of the workpiece while the workpiece is revolving. Doing so would facilitate efficient removal of debris on the surface of the workpiece due to the laser processing ([0044] “It is possible to provide a laser processing method and a laser processing apparatus capable of preventing smear from adhering to a workpiece by performing efficient removal by irradiation with a beam and having high productivity and low cost laser processing.”).
Regarding claim 39, Senda further teaches (Fig. 2) a laser processing method comprising ([0009] “Moreover, in order to solve the said subject, the laser processing method by embodiment ejects a liquid flow to a to-be-processed object, irradiates a laser to a to-be-processed object by making a liquid flow into a light guide material, and cut-processes a to-be-processed.”):
supplying a first liquid (water flow W) from a first nozzle (water nozzle 22) to a first portion (processing point) of a main surface of a workpiece (workpiece 2) ([0020] “The water chamber 21 is provided with a water nozzle 22 opening toward the workpiece 2. The water filled in the water chamber 21 is ejected from the water nozzle 22 and ejected to the workpiece 2 as a water flow W.”); and 
irradiating the first portion (processing point) with a laser beam (laser L) ([0023]-[0029] “The laser L transmitted to the construction head 13 by the optical transmission means 12 is condensed by the condensing optical system 24, passes through the water in the water chamber 21 through the window 25, and flows through the opening of the water nozzle 22 It is incident on W…The laser L propagates in the water flow W while repeating total reflection in the water flow W. And the laser L is irradiated to the processing point to which the water flow W is injected.”).
Senda does not teach revolving the workpiece around an optical axis of the laser beam at the first portion.
Funemi further teaches (Fig. 1) revolving the workpiece (circuit board 7) around an optical axis of the laser beam (laser beam 2) at the first portion ([0019] “Reference numeral 8 is a board holder for fixing the circuit board 7, and 9 is an XY stage (moving means) for mounting the board holder 8 and positioning it at a predetermined processing position.”; see Figs. 3(a) to 2(d); [0026]-[0027] “By…moving the XY stage 9 on which the circuit board 7 is mounted in a circular shape…The laser hole 10 processing at that time and the drilling process of the processing hole 13 using the same are shown in order in FIGS. 3(a) to 3(d)…In the figure, arrows indicate the operation of the XY stage 9…FIG. 3C shows a state of continuous processing of the laser hole 10 after the XY stage 9 makes one round”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Senda to incorporate the teachings of Funemi to include revolving the workpiece around an optical axis of the laser beam at the first portion. Doing so would facilitate efficient removal of debris on the surface of the workpiece due to the laser processing ([0044] “It is possible to provide a laser processing method and a laser processing apparatus capable of preventing smear from adhering to a workpiece by performing efficient removal by irradiation with a beam and having high productivity and low cost laser processing.”).
Regarding claim 40, Senda further teaches (Fig. 2) that the laser beam (laser L) is emitted from the first nozzle (water nozzle 22) and propagates through a liquid column formed by the first liquid (water flow W) between the first nozzle (water nozzle 22) and the first portion (processing point) ([0023]-[0029] “The laser L transmitted to the construction head 13 by the optical transmission means 12 is condensed by the condensing optical system 24, passes through the water in the water chamber 21 through the window 25, and flows through the opening of the water nozzle 22 It is incident on W…The laser L propagates in the water flow W while repeating total reflection in the water flow W. And the laser L is irradiated to the processing point to which the water flow W is injected.”).
Regarding claim 45, Senda teaches all of the elements of the current invention as described above except that an orientation of the workpiece is maintained while the workpiece is revolving. 
Funemi further teaches (Fig. 1) an orientation of the workpiece (circuit board 7) is maintained while the workpiece is revolving ([0026] “By…moving the XY stage 9 on which the circuit board 7 is mounted in a circular shape, it is possible to perform boring processing having a spot diameter of more than 20 μm. For example, when the XY stage 9 is circularly moved by φ180 μm, the spot diameter is φ20 μm, so that the processed hole 13 (FIG. 3(d)) of φ200 μm can be finally laser processed.” When XY stage 9 is revolving a spot on the surface of the workpiece of a particular diameter is continuously bored onto the surface, thus indicating that an orientation of the workpiece is maintained while the workpiece is revolving)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Senda to incorporate the teachings of Funemi to include that an orientation of the workpiece is maintained while the workpiece is revolving. Doing so would facilitate efficient removal of debris on the surface of the workpiece due to the laser processing ([0044] “It is possible to provide a laser processing method and a laser processing apparatus capable of preventing smear from adhering to a workpiece by performing efficient removal by irradiation with a beam and having high productivity and low cost laser processing.”).
12.	Claims 32-33 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Senda in view of Funemi, further in view of Koga et al (US20060092990A1), hereinafter Koga.
Regarding claims 32-33 and 43, the combination of Senda and Funemi teaches all of the elements of the current invention as described above.
Senda further teaches (Fig. 10) a plurality of second nozzles (fluid ejection nozzles 34) configured to supply a second liquid to a second portion (ejection point) of the main surface different from the first portion (processing point) ([0079]-[0083] “The fluid ejection means comprises a fluid ejection nozzle 34 attached to the working head 13 as shown in FIG. 10, and a fluid supply means for supplying fluid to the fluid ejection nozzle…The fluid ejected from the fluid ejection nozzle 34 may be gas or liquid…The fluid ejected from the fluid ejection nozzle 34 is referred to as a staying water removal fluid. The stagnant water discharge fluid is ejected near the processing point”),
the plurality of second nozzles (fluid ejection nozzles 34) being disposed in such a manner that, while the workpiece (workpiece 2) is revolving, the second liquid can continue being supplied to the second position (ejection point) ([0080]-[0083] “The fluid jet nozzles 34 are attached one by one to the front and the back of the water nozzle 22 in the moving direction of the construction head 13 at the time of cutting. The fluid ejection nozzle 34 can eject fluid into the cutting groove 28. The fluid ejection nozzle 34 is rotatably provided on the processing head 13, and the distance between the portion from which the fluid is ejected and the processing point is variable…In addition, since the fluid ejection nozzle 34 is rotatable, the ejection point can be appropriately determined according to the amount of drainage and the distribution of the staying water 30.” As the fluid ejection nozzles can be rotatably adjusted to 
Senda does not teach that a second supply rate of the second liquid is higher than a first supply rate of the first liquid.
Koga teaches (Fig. 3) a laser processing apparatus ([0003] “The present invention relates to a laser processing apparatus and a laser processing method”) comprising a first nozzle (nozzle 62) supplying a first liquid through which a laser beam (laser beam 18b) is propagated ([0061]-[0062] “The liquid-film forming unit 6 comprises liquid-supplying nozzles 61 and 62, a liquid-guiding member 63,…The liquid-supplying nozzles 61 and 62 supply liquid (e.g., pure water) to the wafer W. The liquid-guiding member 63 guides the pure water flowing on the wafer W…The nozzle 61 is fixed outside the liquid-guiding member 63. Two nozzles 62, only one of which is shown in FIG. 3, are provided in the liquid-guiding member 63.” [0082] “the laser beam 18b emitted from the laser unit 4 and guided by the liquid-guiding member 63 is illuminating the surface of the wafer W”) and a second nozzle (nozzle 61) supplying a second liquid ([0061]-[0062] “The liquid-supplying nozzles 61 and 62 supply liquid (e.g., pure water) to the wafer W… The nozzle 61 is fixed outside the liquid-guiding member 63.”), wherein a second supply rate of the second liquid is higher than a first supply rate of the first liquid ([0062] “The liquid is applied from the center nozzle 61 at speed of, for example, 20 m/min, and from the lateral nozzles 62 at a speed that is considerably lower than said speed.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Senda and Funemi to incorporate the teachings of Koga to include that a second supply rate of the second liquid is higher than a first supply rate of the first liquid. Doing so would wash away any debris that should be removed from the surface of the substrate during laser processing ([0062] “Thus, anything that should be removed (anything exfoliated) can be washed away with the liquid flowing fast from the surface of the wafer W, without being dispersed, during the laser process such as dicing or removal of resist film or insulating film.”).
Regarding claim 42, the combination of Senda and Funemi teaches all of the elements of the current invention above.
Senda further teaches (Fig. 10) supplying a second liquid from a second nozzle (fluid ejection nozzles 34) to a second portion (ejection point) of the main surface different from the first portion (processing point) ([0079]-[0083] “The fluid ejection means comprises a fluid ejection nozzle 34 attached to the working head 13 as shown in FIG. 10, and a fluid supply means for supplying fluid to the fluid ejection nozzle…The fluid ejected from the fluid ejection nozzle 34 may be gas or liquid…The fluid ejected from the fluid ejection nozzle 34 is referred to as a staying water removal fluid. The stagnant water discharge fluid is ejected near the processing point”).
Senda does not teach supplying the second liquid before irradiating the first portion with the laser beam.
Koga teaches supplying the second liquid before irradiating the substrate with the laser beam ([0011] “A laser processing apparatus according to this invention is of the type in which liquid is supplied to a surface of a substrate held in horizontal position by a substrate-holding unit, forming a film of liquid on the surface, and a processing laser beam is applied to the surface through the film of liquid, thereby processing the surface of the substrate.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Senda and Funemi to incorporate the teachings of Koga to include supplying a second liquid from a second nozzle to a second portion of the main surface different from the first portion. Doing so would wash away any debris that should be removed from the surface of the substrate during laser processing ([0062] “Thus, anything that should be removed (anything exfoliated) can be washed away with the liquid flowing fast from the surface of the wafer W, without being dispersed, during the laser process such as dicing or removal of resist film or insulating film.”).
Regarding claim 44, the combination of Senda and Funemi teach all of the elements of the current invention as stated above. 
Senda further teaches (Fig. 10) supplying a second liquid from a plurality of second nozzles (fluid ejection nozzles 34) to a second portion (ejection point) of the main surface different from the first portion (processing point) ([0079]-[0083] “The fluid ejection means comprises a fluid ejection nozzle 34 attached to the working head 13 as shown in FIG. 10, and a fluid supply means for supplying fluid to the fluid ejection nozzle…The fluid ejected from the fluid ejection nozzle 34 may be gas or liquid…The fluid ejected from the fluid ejection nozzle 34 is referred to as a staying water removal fluid. The stagnant water discharge fluid is ejected near the processing point”),
the plurality of second nozzles (fluid ejection nozzles 34) being disposed in such a manner that, while the workpiece (workpiece 2) is revolving, the second liquid can continue being supplied to the second position (ejection point) ([0080]-[0083] “The fluid jet nozzles 34 are attached one by one to the front and the back of the water nozzle 22 in the moving direction of the construction head 13 at the time of cutting. The fluid ejection nozzle 34 can eject fluid into the cutting groove 28. The fluid ejection nozzle 34 is rotatably provided on the processing head 13, and the distance between the portion from which the fluid is ejected and the processing point is variable…In addition, since the fluid ejection nozzle 34 is rotatable, the ejection point can be appropriately determined according to the amount of drainage and the distribution of the staying water 30.” As the fluid ejection nozzles can be rotatably adjusted to eject fluid at a determined ejection point, they are thus disposed in such a manner that, while the workpiece is rotating, the second liquid can continue being supplied to the second position)
before irradiating the first portion with the laser beam and that a second supply rate of the second liquid is higher than a first supply rate of the first liquid.
Koga teaches (Fig. 3) a laser processing apparatus ([0003] “The present invention relates to a laser processing apparatus and a laser processing method”) comprising a first nozzle (nozzle 62) supplying a first liquid through which a laser beam (laser beam 18b) is propagated ([0061]-[0062] “The liquid-film forming unit 6 comprises liquid-supplying nozzles 61 and 62, a liquid-guiding member 63,…The liquid-supplying nozzles 61 and 62 supply liquid (e.g., pure water) to the wafer W. The liquid-guiding member 63 guides the pure water flowing on the wafer W…The nozzle 61 is fixed outside the liquid-guiding member 63. Two nozzles 62, only one of which is shown in FIG. 3, are provided in the liquid-guiding member 63.” [0082] “the laser beam 18b emitted from the laser unit 4 and guided by the liquid-guiding member 63 is illuminating the surface of the wafer W”) and a second nozzle (nozzle 61) supplying a second liquid ([0061]-[0062] “The liquid-supplying nozzles 61 and 62 supply liquid (e.g., pure water) to the wafer W… The nozzle 61 is fixed outside the liquid-guiding member 63.”), wherein a second supply rate of the second liquid is higher than a first supply rate of the first liquid ([0062] “The liquid is applied from the center nozzle 61 at speed of, for example, 20 m/min, and from the lateral nozzles 62 at a speed that is considerably lower than said speed.”). Koga further teaches supplying the second liquid before irradiating the substrate with the laser beam ([0011] “A laser processing apparatus according to this invention is of the type in which liquid is supplied to a surface of a substrate held in horizontal position by a substrate-holding unit, forming a film of liquid on the surface, and a processing laser beam is applied to the surface through the film of liquid, thereby processing the surface of the substrate.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Senda and Funemi to incorporate the Thus, anything that should be removed (anything exfoliated) can be washed away with the liquid flowing fast from the surface of the wafer W, without being dispersed, during the laser process such as dicing or removal of resist film or insulating film.”).
13.	Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Senda in view of Koga, further in view of Sasaki et al. (JP2007222897A), hereinafter Sasaki.
Regarding claim 36, Senda further teaches (Fig. 1) a laser processing apparatus (laser apparatus 1) ([0007] “In order to solve the above problems, a laser processing apparatus according to an embodiment ejects a liquid flow to a workpiece, and irradiates a laser onto the workpiece using the liquid flow as a light guide to cut and process the workpiece.”) comprising:
a head (construction head 13) configured to irradiate a first portion (processing point) of the main surface with a laser beam (laser L) ([0013]-[0014] “The optical transmission means 12 transmits the laser L to the application head 13. The construction head 13 is provided above the cutting portion of the workpiece 2 and jets a water flow W, which is a liquid flow to which the laser L is propagated, from above to the workpiece 2…The portion of the workpiece 2 to which the water flow W and the laser L are irradiated is referred to as a processing point.”); 
a first nozzle (Fig. 2, water nozzle 22) configured to supply a first liquid (water flow W) to the first portion (processing point) ([0020] “The water chamber 21 is provided with a water nozzle 22 opening toward the workpiece 2. The water filled in the water chamber 21 is ejected from the water nozzle 22 and ejected to the workpiece 2 as a water flow W.”); and 
The fluid ejection means comprises a fluid ejection nozzle 34 attached to the working head 13 as shown in FIG. 10, and a fluid supply means for supplying fluid to the fluid ejection nozzle…The fluid ejected from the fluid ejection nozzle 34 may be gas or liquid…The fluid ejected from the fluid ejection nozzle 34 is referred to as a staying water removal fluid. The stagnant water discharge fluid is ejected near the processing point”).
Senda does not teach a holder configured to hold a workpiece in such a manner that a main surface of the workpiece is inclined relative to a horizontal plane, the second nozzle having a width greater than or equal to a maximum length of the workpiece in plan view of the main surface, or a driver configured to drive the holder in such a manner that the workpiece can rotate around a central axis of the workpiece, the central axis passing through a center of the main surface and being perpendicular to the main surface, the first portion being at a position higher than the second portion and the center. 
Koga further (Fig. 2) teaches a driver (drive unit 21) configured to drive the holder (spin chuck 2) in such a manner that the workpiece (wafer W) can rotate around a central axis of the workpiece (wafer W), the central axis passing through a center of the main surface and being perpendicular to the main surface ([0051] “The spin chuck 2 is a substrate-holding unit for holding a wafer W by suction, keeping the wafer W in a horizontal position…The drive unit 12 rotates the spin chuck 2 around a vertical axis (Z-axis)” [0093] “Then, the chuck 2 may be rotated, thus rotating the wafer 2 held by the chuck 2.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Senda to incorporate the teachings of Koga to include a driver configured to drive the holder in such a manner that the workpiece can rotate around a central axis of the workpiece, the central axis passing through a center of the main surface and being perpendicular to the main surface. Doing so would enable the desired alignment of the workpiece and a drive mechanism which moves the substrate-holding unit and the light-applying section relative to each other in a horizontal direction, thereby to move the substrate to align an axis of the processing laser beam with a point in the surface of the substrate”)
The combination of Senda and Koga does not teach a holder configured to hold a workpiece in such a manner that a main surface of the workpiece is inclined relative to a horizontal plane, the second nozzle having a width greater than or equal to a maximum length of the workpiece in plan view of the main surface, and the first portion being at a position higher than the second portion and the center.
Sasaki teaches (Fig. 4) a laser processing apparatus (apparatus 1) comprising a holder (holding means 7) configured to hold a workpiece (workpiece 3) in such a manner that a main surface of the workpiece (workpiece 3) is inclined relative to a horizontal plane ([0004] “Then, in the hybrid laser machining method in which the workpiece is subjected to the required machining, the workpiece is supported so that the machining surface of the workpiece is inclined with respect to the horizontal plane or in a vertical direction.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Senda and Koga to incorporate the teachings of Sasaki to include a holder configured to hold a workpece in such a manner that a main surface of the workpiece is inclined relative to a horizontal plane. Doing so would quickly and reliably process the workpiece and omit the drainage and cleaning work conventionally required after processing ([0005] “According to the above-described configuration, since the processing surface of the workpiece is vertical or inclined, water balls are not formed in the processing portion, and water flows down rapidly together with the processing waste generated during processing. Therefore, it is possible to reliably pierce the piercing hole in the work piece in a short time. Further, it is not necessary to clean the processed surface of the workpiece after the processing is completed, and therefore, it is possible to omit the drainage work and the cleaning work after the processing that has been conventionally required.”).
The fluid jet nozzles 34 are attached one by one to the front and the back of the water nozzle 22 in the moving direction of the construction head 13 at the time of cutting.”) and are rotatable and adjustable to achieve the desired ejection point ([0083] “The angle and flow velocity of the fluid ejection nozzle 34 are adjusted by the control means 19 and controlled so as not to contact the water flow W. In addition, since the fluid ejection nozzle 34 is rotatable, the ejection point can be appropriately determined according to the amount of drainage and the distribution of the staying water 30.”). Therefore, when the main surface of the workpiece is inclined relative to a horizontal plane to improve processing and omit the conventional cleaning work, as taught by Sasaki and described above, it would have been obvious to one of ordinary skill in the art to have adjusted at least the front fluid injection nozzle of Senda so that the ejection point is below the first portion, the processing point. Furthermore, as the driver as taught by Koga (Fig. 2, drive unit 21) is capable of positioning the holder (spin chuck 2), and thus the workpiece (wafer W), at any desired predetermined processing position ([0051] “The apparatus 1 has a spin chuck 2, a cup 3 and a drive unit 21. The spin chuck 2 is a substrate-holding unit for holding a wafer W by suction, keeping the wafer W in a horizontal position. The chuck 2 is arranged in the cup 3, which is shaped like a hollow cylinder. The drive unit 12 rotates the spin chuck 2 around a vertical axis (Z-axis) and moves the spin chuck 2 up and down along the Z-axis.” [0065] “As FIG. 2 shows, the laser processing apparatus 1 has an X-Y stage 7 as indicated by a two-dot, dashed line. The X-Y stage 7 is a drive mechanism that moves the cup 3 in a horizontal plane.”), it is not considered inventive for the processing point to be located higher than the center of the workpiece.

While Senda, Koga, and Sasaki do not explicitly teach that the second nozzle has a width greater than or equal to a maximum length of the workpiece in plan view of the main surface, this claim limitation is not considered inventive under MPEP § 2144.04—Changes in Size, Shape, or Sequence of Ingredients.
MPEP § 2144.04 cites the court decision from Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) in which the Federal Circuit held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” As altering the dimensions of the second nozzle as taught by Senda so that it has a width greater than or equal to a maximum length of the workpiece in plan view of the main surface does not alter or hinder the desired performance of said nozzle, to supply a second fluid to a second portion of the workpiece other than the first portion, the claim limitation is not considered inventive. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Senda, Koga, and Sasaki to include that the second nozzle having a width greater than or equal to a maximum length of the workpiece in plan view of the main surface.
Regarding claim 37, Senda further teaches (Fig. 2) that the first nozzle (water nozzle 22) is provided on the head (construction head 13) in such a manner that the laser beam (laser L) can be The laser L transmitted to the construction head 13 by the optical transmission means 12 is condensed by the condensing optical system 24, passes through the water in the water chamber 21 through the window 25, and flows through the opening of the water nozzle 22 It is incident on W…The laser L propagates in the water flow W while repeating total reflection in the water flow W. And the laser L is irradiated to the processing point to which the water flow W is injected.”).
Regarding claim 38, the combination of Senda and Sasaki teaches all of the elements of the current invention as described above except that a second supply rate of the second liquid is higher than a first supply rate of the first liquid.
Koga further teaches (Fig. 3) a laser processing apparatus ([0003] “The present invention relates to a laser processing apparatus and a laser processing method”) comprising a first nozzle (nozzle 62) supplying a first liquid through which a laser beam (laser beam 18b) is propagated ([0061]-[0062] “The liquid-film forming unit 6 comprises liquid-supplying nozzles 61 and 62, a liquid-guiding member 63,…The liquid-supplying nozzles 61 and 62 supply liquid (e.g., pure water) to the wafer W. The liquid-guiding member 63 guides the pure water flowing on the wafer W…The nozzle 61 is fixed outside the liquid-guiding member 63. Two nozzles 62, only one of which is shown in FIG. 3, are provided in the liquid-guiding member 63.” [0082] “the laser beam 18b emitted from the laser unit 4 and guided by the liquid-guiding member 63 is illuminating the surface of the wafer W”) and a second nozzle (nozzle 61) supplying a second liquid ([0061]-[0062] “The liquid-supplying nozzles 61 and 62 supply liquid (e.g., pure water) to the wafer W… The nozzle 61 is fixed outside the liquid-guiding member 63.”), wherein a second supply rate of the second liquid is higher than a first supply rate of the first liquid ([0062] “The liquid is applied from the center nozzle 61 at speed of, for example, 20 m/min, and from the lateral nozzles 62 at a speed that is considerably lower than said speed.”).
Thus, anything that should be removed (anything exfoliated) can be washed away with the liquid flowing fast from the surface of the wafer W, without being dispersed, during the laser process such as dicing or removal of resist film or insulating film.”).
14.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Senda in view of Funemi, further in view of Sasaki.
Regarding claim 41, the combination of Senda and Funemi teaches all of the elements of the claimed invention as described above except that the first liquid continues being supplied to the first portion from the time before the first portion is irradiated with the laser beam.
Sasaki teaches (Fig. 1) that the first liquid (liquid column W) continues being supplied to the first portion from the time before the first portion is irradiated with the laser beam (laser light L) ([0014]-[0015] “As a result, high-pressure water is fed into the machining head 2 from the pump 17 via the conduit 14, and the liquid column W is…sprayed onto the processed workpiece 3. Thereafter…the laser light L is guided into the processing head 2 and then further guided to the liquid column W. The workpiece 3 is irradiated through the W.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Senda and Funemi to incorporate the teachings of Sasaki to include that the first liquid continues being supplied to the first portion from the time before the first portion is irradiated with the laser beam. Doing so ensures the laser beam is not scattered by the water and the workpiece is processes quickly and reliably ([0015] Therefore, the laser beam L irradiated to the workpiece 3 is not scattered by water, and piercing holes are drilled in the workpiece 3 quickly and reliably.”).
15.	Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US20160155656A1) in view of Senda and Funemi.
Regarding claims 47 and 48, Matsumura teaches (Fig. 3) a method for manufacturing a semiconductor apparatus ([0001] “This invention relates to a method of manufacturing a semiconductor element”), the method comprising:
Separating a workpiece (wafer 10) into an inner circumferential region (central portion 10A) of the workpiece (wafer 10) and an outer circumferential region (ring portion 10B) of the workpiece (wafer 10) using a laser processing apparatus (laser oscillator 16) ([0035] “The wafer 10 has a central portion 10A and a ring portion 10B.” [0038] “Subsequently, the ring portion 10 B is removed. FIG. 3 is a cross-sectional view showing the removal of the ring portion 10B. In this step, the ring portion 10B is cut out from the wafer 10 using laser light 16a with the first surface 10a of the wafer 10 being held on the vacuum stage 14 by suction. At this time, the laser light 16a is applied to a boundary between the central portion 10A and the ring portion 10B. The laser light 16a is emitted from a laser oscillator 16”); and 
forming (Fig. 9) a plurality of semiconductor devices (semiconductor elements 11A) in the inner circumferential region of the workpiece (central portion 10A/flat wafer 11) ([0039] “Since the ring portion 10 B is cut out from the wafer 10 by the cutting step, only the central portion 10 A remains. The wafer formed only by the central portion 10A to have a uniform thickness is referred to as a flat wafer 11.” [0043] “Then, the flat wafer 11 is diced with a dicing blade 42 with the dicing tape 20 being held on the vacuum stage 40 of the dicer by suction. Thus, the flat wafer 11 is divided into individual semiconductor elements 11A (chips).”).

However, the combination of Senda and Funemi teach the laser processing apparatus according to claims 29 and 39, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have substituted the laser processing apparatus of Matsumura with the laser processing apparatus as taught by Senda and Funemi in claims 29 and 39 to perform the method for manufacturing a semiconductor apparatus as taught by Matsumura. The laser processing apparatus as taught by Senda and Funemi in claims 29 and 39 provides more degrees of freedom in moving the workpiece within the processing field as well as efficient processing debris removal. Thus, the result of such a substitution would have been predictable by one of ordinary skill in the art prior to the effective filing date of the claimed invention in that the function of the invention, the method of manufacturing a semiconductor apparatus as taught by Matsumura, would not have been altered or prevented and the laser processing device would have increased adjustability and debris removal during processing.
Allowable Subject Matter
16.	Claims 35 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:
Claim 35 would be allowable for disclosing that the driver is configured to rotate the workpiece around a central axis of the workpiece while the workpiece is revolving, the central axis passes through a center of the main surface and is perpendicular to the main surface, and a second angular velocity of the rotation of the workpiece is lower than a first angular velocity of the revolution of the workpiece.
Claim 46 would be allowable for disclosing that the workpiece is rotating around a central axis of the workpiece while the workpiece is revolving, the central axis passes through a center of the main surface and is perpendicular to the main surface, and a second angular velocity of the rotation of the workpiece is lower than a first angular velocity of the revolution of the workpiece.
Senda teaches (Fig. 1) a laser processing apparatus (apparatus 1) comprising ([0007] “In order to solve the above problems, a laser processing apparatus according to an embodiment ejects a liquid flow to a workpiece, and irradiates a laser onto the workpiece using the liquid flow as a light guide to cut and process the workpiece.”):
	a holder (drive mechanism) configured to hold a workpiece (workpiece 2) ([0015] “Moreover, although not shown in figure, the construction head 13 is provided with the drive mechanism which can be moved relatively with respect to the to-be-processed object 2. FIG. The drive mechanism fixes the workpiece 2 and moves the construction head 13. Alternatively, the construction head 13 may be fixed and the workpiece 2 may be moved.”);
	a head (construction head 13) configured to irradiate a first portion (processing point) of a main surface of the workpiece (workpiece 2) with a laser beam (laser L) ([0013]-[0014] “The optical transmission means 12 transmits the laser L to the application head 13. The construction head 13 is provided above the cutting portion of the workpiece 2 and jets a water flow W, which is a liquid flow to which the laser L is propagated, from above to the workpiece 2…The portion of the workpiece 2 to which the water flow W and the laser L are irradiated is referred to as a processing point.”); and 
	a first nozzle (Fig. 2, water nozzle 22) configured to supply a first liquid (water flow W) to the first portion (processing point) ([0020] “The water chamber 21 is provided with a water nozzle 22 opening toward the workpiece 2. The water filled in the water chamber 21 is ejected from the water nozzle 22 and ejected to the workpiece 2 as a water flow W.”).

Funemi teaches a laser processing method and apparatus ([0001] “The present invention relates to a laser processing method and a laser processing apparatus for laser processing an workpiece by a laser beam”), comprising (Fig. 1) holder (board holder 8) configured to hold a workpiece (circuit board 7) and a driver (XY stage 9) ([0019] “Reference numeral 8 is a board holder for fixing the circuit board 7, and 9 is an XY stage (moving means) for mounting the board holder 8 and positioning it at a predetermined processing position.”) configured to drive the holder (board holder 8) in such a manner that the workpiece (circuit board 7) can revolve around an optical axis of the laser beam (laser beam 2) at the first portion (see Figs. 3(a) to 2(d); [0026]-[0027] “By…moving the XY stage 9 on which the circuit board 7 is mounted in a circular shape…The laser hole 10 processing at that time and the drilling process of the processing hole 13 using the same are shown in order in FIGS. 3(a) to 3(d)…In the figure, arrows indicate the operation of the XY stage 9…FIG. 3C shows a state of continuous processing of the laser hole 10 after the XY stage 9 makes one round”) 
	Funemi is, however, also silent on the limitation that the driver is configured to rotate the workpiece around a central axis of the workpiece while the workpiece is revolving, the central axis passes through a center of the main surface and is perpendicular to the main surface, and a second angular velocity of the rotation of the workpiece is lower than a first angular velocity of the revolution of the workpiece.
Koga teaches (Fig. 3) a laser processing apparatus ([0003] “The present invention relates to a laser processing apparatus and a laser processing method”) comprising a driver (drive unit 21) configured to drive the holder (spin chuck 2) in such a manner that the workpiece (wafer W) can rotate The spin chuck 2 is a substrate-holding unit for holding a wafer W by suction, keeping the wafer W in a horizontal position…The drive unit 12 rotates the spin chuck 2 around a vertical axis (Z-axis)” [0093] “Then, the chuck 2 may be rotated, thus rotating the wafer 2 held by the chuck 2.”). 
Sasaki teaches (Fig. 4) a laser processing apparatus (apparatus 1) comprising a holder (holding means 7) configured to hold a workpiece (workpiece 3) in such a manner that a main surface of the workpiece (workpiece 3) is inclined relative to a horizontal plane ([0004] “Then, in the hybrid laser machining method in which the workpiece is subjected to the required machining, the workpiece is supported so that the machining surface of the workpiece is inclined with respect to the horizontal plane or in a vertical direction.”).
Matsumura teaches (Fig. 3) a method for manufacturing a semiconductor apparatus ([0001] “This invention relates to a method of manufacturing a semiconductor element”), the method comprising:
Separating a workpiece (wafer 10) into an inner circumferential region (central portion 10A) of the workpiece (wafer 10) and an outer circumferential region (ring portion 10B) of the workpiece (wafer 10) using a laser processing apparatus (laser oscillator 16) ([0035] “The wafer 10 has a central portion 10A and a ring portion 10B.” [0038] “Subsequently, the ring portion 10 B is removed. FIG. 3 is a cross-sectional view showing the removal of the ring portion 10B. In this step, the ring portion 10B is cut out from the wafer 10 using laser light 16a with the first surface 10a of the wafer 10 being held on the vacuum stage 14 by suction. At this time, the laser light 16a is applied to a boundary between the central portion 10A and the ring portion 10B. The laser light 16a is emitted from a laser oscillator 16”); and 
Since the ring portion 10 B is cut out from the wafer 10 by the cutting step, only the central portion 10 A remains. The wafer formed only by the central portion 10A to have a uniform thickness is referred to as a flat wafer 11.” [0043] “Then, the flat wafer 11 is diced with a dicing blade 42 with the dicing tape 20 being held on the vacuum stage 40 of the dicer by suction. Thus, the flat wafer 11 is divided into individual semiconductor elements 11A (chips).”).
Koga, Sasaki, and Matsumura all, however, are silent on the limitation that the driver is configured to rotate the workpiece around a central axis of the workpiece while the workpiece is revolving, the central axis passes through a center of the main surface and is perpendicular to the main surface, and a second angular velocity of the rotation of the workpiece is lower than a first angular velocity of the revolution of the workpiece.
Based on the configurations of Koga, Sasaki, and Matsumura it would be improper hindsight to further modify the combination of Senda and Funemi to include that the driver is configured to rotate the workpiece around a central axis of the workpiece while the workpiece is revolving, the central axis passes through a center of the main surface and is perpendicular to the main surface, and a second angular velocity of the rotation of the workpiece is lower than a first angular velocity of the revolution of the workpiece. One of ordinary skill in the art would instead be drawn to rotating the workpiece around a central axis of the workpiece while the workpiece is otherwise stationary, as taught by Koga, and inclining the workpiece relative to the horizontal plane, as taught by Sasaki. Therefore, the combination of features in claims 35 and 46 are considered allowable.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715